SIMPSON, Justice.
Appellant was convicted of murder in the first degree and sentenced to life imprisonment.
The indictment charged that he “unlawfully and with malice aforethought killed James Taylor by shooting him with a gun or pistol against the peace and dignity of the State of Alabama.” This indictment was in Code form and was not subject to the demurrers interposed.
The transcript of appeal contains only those matters which are a part of the record proper and does not embody a statement of the evidence. The refused charges, therefore, are not subject to review. Rose v. Magro, 241 Ala. 513, 3 So.2d 64.
The record on which the submission has been taken appears in all respects regular and discloses that all of the necessary steps in the trial were properly transacted. The judgment must be affirmed. So ordered.
Affirmed.
LIVINGSTON, C. J., and FOSTER and GOODWYN, JJ., concur.